Citation Nr: 0947757	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  07-00 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to automobile and adaptive equipment or adaptive 
equipment only.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1966 to April 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and 
necessary adaptive equipment will be made where the claimant- 
Veteran's service-connected disabilities result in one of the 
following: (i) loss or permanent loss of use of one or both 
feet; (ii) loss or permanent loss of use of one or both 
hands; or (iii) permanent impairment of vision of both eyes.  
For entitlement to assistance in the purchase of adaptive 
equipment only, the claimant-Veteran must have, as the result 
of a service-connected disease or injury, ankylosis of one or 
both knees or one or both hips.  38 U.S.C.A. §§ 3901, 3902; 
38 C.F.R. § 3.808.  

Loss of use of a hand or a foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below knee with use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of balance, 
propulsion, etc., could be accomplished equally well by an 
amputation stump prosthesis.  38 C.F.R. §§ 3.350(a)(2)(i), 
4.63.

The Veteran reports that he has no quadriceps muscles in his 
right leg due to service-connected disability, and that as a 
result he has to use a custom leg brace.  He also reports 
circulation troubles that he attributes to his service-
connected disability.  He contends that these problems make 
it essentially impossible for him to drive, and are 
equivalent to loss of the use of his foot for driving 
purposes.  The Veteran was afforded VA examinations, the last 
which was performed in 2004.  In view of the foregoing, the 
Board finds that a competent medical examination is required 
in order to resolve the Veteran's eligibility for assistance 
in acquiring an automobile or other conveyance with special 
adaptive equipment or adaptive equipment only.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (when the medical 
evidence of record is insufficient, in the opinion of the 
Board, or of doubtful weight or credibility, the Board must 
supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination.  The entire claims file 
must be made available to the VA 
examiner.  Pertinent documents should 
be reviewed, including service 
treatment records, VA and private 
treatments records, and the statements 
of the Veteran.  The examiner should 
conduct a complete history and 
physical.

Following examination of the Veteran, 
the examiner he examiner should report 
whether the Veteran retains effective 
function in each foot or whether he 
would be equally well served by an 
amputation stump at the site of 
election below the knee with use of a 
suitable prosthetic appliance.  The 
determination must be made on the basis 
of the actual remaining function of the 
feet, that is, whether the acts such as 
balance, propulsion, etc., in the case 
of the feet can be accomplished equally 
well by an amputation stump with 
prosthesis.  More importantly, the 
examiner should indicate whether such 
impairment is due to a service-
connected disability or a non service-
connected disorder.  The examiner 
should also indicate whether the 
Veteran has any ankylosis of the knee 
or hips due to a service connected 
disability.

2.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

